Exhibit Coventry Health Care, Inc. (“Coventry”) Summary of Non-Employee Directors’ Compensation The following table summarizes the components and amounts of the compensation to be paid to eligible non-employee directors for their services in 2010. Compensation Components Board or Committee Compensation Annual Compensation for Attendance at Regular Board Meetings(1) (paid/vested/deferred quarterly in arrears in accordance with the Plan and includes compensation for five regularly scheduled Board meetings) Board $225,000 Annual Committee Chair Retainer (Paidannually in arrears) Chair of Board $125,000(2) Lead Director 25,000 Chair of Audit Committee 15,000 Chair of Comp Committee 10,000 Chair of N/CG Committee 10,000 Attendance at In-Person Special Meeting Board $3,000 Audit Committee 3,000 Comp Committee 3,000 N/CG Committee 1,500 Participation in a Special Telephonic Meeting Board $1,000 Audit Committee 1,000 Comp Committee 1,000 N/CG Committee 500 Reimbursement of Reasonable Travel Expenses All Directors Actual Costs New Director Stock Option Grant New Director 10,000options to acquire shares which vest in equal amounts over four years Health and Basic Life Insurance Coverage All Non-employee Directors (voluntary participation) Subject to the terms of the Plan, non-employee directors may elect the form and the timing of their compensation on an individual basis as summarized in the table below. All elections of the form of payment must be made in multiples of 25%.The table below summarizes the forms of compensation each individual non-employee director may select as well as certain material terms related to those forms of compensation. 1 Any non-employee directors who become eligible to participate in the Plan after January 1 will receive a pro rata portion of the Annual Compensation. 2Annual retainer established for the Chairman of the Board. Allen F. Wise, our Chairman of the Board, became our Chief Executive Officer effective January 30, 2009. In light of this, he will receive no compensation in 2010 for his services as a director.See the Executive Compensation Summary for Mr. Wise’s compensation as Chief Executive Officer of our Company. Payment “Form”(3) Maximum Allocation Payment “Current” Payment “Deferred” Vesting Cash 50%(4) Paid at the end of each quarter Credited at the end of each quarter(5) None Restricted Stock/ Stock Units 100% Granted at beginning of year Stock Units deferred until termination of service or unforeseeable emergency Quarterly over the year of service Stock Options 100% Granted at beginning of year Exercisable when vested and subject to a 10 year term Quarterly over the year of service 3Value of stock options, restricted stock awards and stock units determined in accordance withASC Topic 718. 4 Percentage limit may be waived with the approval of the Chairman of the Compensation Committee. 5 Deferred cash will be credited quarterly with interest based on the Company’s borrowing rate set at the beginning of each year (the 2009 rate is approximately ­­­­0.99%).
